Exhibit 10.1

THOMAS J. CASEY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

TABLE OF CONTENTS

 

Term

     1   

Position and Duties

     2   

Place of Performance

     3   

Compensation and Benefits; Equity Awards

     3   

(a) Base Salary

     3   

(b) Annual Bonus

     4   

(c) Sign-On Equity Award

     4   

(d) Initial Equity Award

     5   

(e) Annual Equity Awards

     5   

(f) Vacation; Benefits

     6   

(g) Legal Fees

     6   

Expenses

     7   

Confidentiality, Non-Disclosure and Non-Competition Agreement

     7   

(a) Non-Disclosure

     7   

(b) Materials

     8   

(c) No Solicitation or Hiring of Employees

     8   

(d) Non-Competition

     9   

(e) Conflicting Obligations and Rights

     10   

(f) Enforcement

     11   

Mutual Non-Disparagement

     11   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

Termination of Employment

     12   

(a) Permitted Terminations

     12   

(b) Termination

     13   

(c) Effect of Termination

     13   

Compensation Upon Termination

     13   

(a) Death

     13   

(b) Disability

     13   

(c) Termination by the Company for Cause or by the Executive without Good Reason

     14   

(d) Termination by the Company without Cause or by the Executive for Good Reason
Prior to a Change in Control

     14   

(e) Termination by the Company without Cause or by the Executive for Good Reason
in Connection with a Change in Control

     15   

(f) Release

     16   

(g) Liquidated Damages

     17   

(h) Certain Payment Delays

     17   

(i) No Offset

     17   

(j) Vesting of Equity Based Incentive Compensation in Certain Circumstances

     18   

(k) Satisfaction of Obligations

     22   

(l) Excess Parachute Payment Provisions

     22   

Indemnification

     22   

Notices

     25   

Severability

     26   

Survival

     26   

Assignment

     27   

Binding Effect

     28   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

Amendment; Waiver

     28   

Headings

     28   

Governing Law

     28   

Dispute Resolution

     29   

(a) Arbitration

     29   

(b) Court Proceeding

     30   

Entire Agreement

     31   

Counterparts

     31   

Withholding

     31   

Section 409A

     31   

Definitions

     35   

(a) “Accrued Benefits”

     35   

(b) “Cause”

     36   

(c) “Change in Control”

     37   

(d) “COBRA Coverage

     37   

(e) “Company Affiliate”

     38   

(f) “Competitive Enterprise”

     38   

(g) “Confidential Information”

     38   

(h) “Customer”

     39   

(i) “Date of Termination”

     39   

(j) “Disability”

     39   

(k) “Good Reason”

     40   

(l) “Non-Compete Period”

     40   

(m) “Pro-Rata Bonus”

     41   

(n) “Retirement”

     41   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page   EXHIBIT A Mutual Release      A-1    EXHIBIT B Excess Parachute
Payment Provisions      B-1    EXHIBIT C Initital Equity Award      .C-1   



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of this 14th day of August, 2014 (the “Effective Date”), by and among Tronox
LLC, a Delaware limited liability company (the “Company”), Tronox Limited, an
Australian corporation (the “Parent”), and Thomas J. Casey, an individual (the
“Executive”).

WHEREAS, the Company and the Executive presently are parties to an employment
agreement dated as of April 19, 2012 (including the First Amendment thereto
dated February 22, 2013, the “Prior Agreement”) covering a term of employment
that commenced October 5, 2011 and the Company and the Executive desire to
continue the provisions of the Prior Agreement as provided herein;

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement and have the Parent join, and the Parent desires to join, as a party
to the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Prior Agreement is hereby
amended and restated to read in its entirety as set forth below, as of the
Effective Date. The terms of the Prior Agreement as in effect prior to the
Effective Date shall remain in effect with respect to all portions of the
Employment Period (as defined in Section 1 below) preceding the Effective Date.

1. Term. The Company agrees to employ the Executive pursuant to the terms of
this Agreement, and the Executive agrees to be so employed, for a term of six
(6) years commencing as of October 5, 2011 (the “Original Effective Date”) and
ending October 4, 2017 (the “Term”).



--------------------------------------------------------------------------------

The Term shall automatically renew for consecutive one-year terms unless either
party notifies the other in writing at least 90 days prior to its then scheduled
expiration date that the Term is not to renew. Anything herein to the contrary
notwithstanding, for the period prior to the Effective Date the terms of the
Prior Agreement shall apply unless otherwise required by the terms of this
Agreement. Notwithstanding the foregoing, the Executive’s employment hereunder
may be earlier terminated in accordance with Section 8 hereof, subject to
Section 9 hereof. Terms used herein with initial capitalization not otherwise
defined are defined in Section 24. The period of time between the Original
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to as the “Employment Period.”

2. Position and Duties. During the Employment Period, the Executive shall serve
as Chairman of the Board of Directors and Chief Executive Officer of each of the
Company and Tronox Limited, and in the event of any corporate transaction or
reorganization, he shall serve as the Chairman of the Board of Directors and
Chief Executive Officer of any successor to either such Company including any
successor to substantially all of the assets or businesses of either Company in
accordance with Section 14 of this Agreement. In such capacity, the Executive
shall have the duties, responsibilities and authorities customarily associated
with the positions of Chairman and Chief Executive Officer, respectively, in
companies the size and nature of the Company and Tronox Limited, respectively.
The Executive shall devote the Executive’s reasonable best efforts and
substantially all of the Executive’s business time to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Company and shall be subject to, and shall comply in all material respects
with, the policies of the Company and the Company Affiliates applicable to the
Executive, to the extent such policies have been furnished to him in writing;
provided that the Executive shall be entitled (i) to serve as

 

2



--------------------------------------------------------------------------------

a member of the board of directors of a reasonable number of other companies,
subject to the advance approval of the Board of Directors of the Company (the
“Board”), which approval shall not be unreasonably withheld, (ii) to serve on
civic, charitable, educational, religious, public interest or public service
boards, and (iii) to manage the Executive’s personal and family investments, in
each case, to the extent such activities do not materially interfere, as
determined by the Board in good faith, with the performance of the Executive’s
duties and responsibilities hereunder.

3. Place of Performance. During the Employment Period, the Executive shall be
based primarily at the Company’s principal executive offices; provided that the
Executive understands and agrees that the Executive may be required to travel
from time to time for business purposes.

4. Compensation and Benefits; Equity Awards.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary (the “Base Salary”) at the rate of no less than
$1,000,000 per calendar year, less applicable deductions. The Base Salary shall
be reviewed for increase (but not decrease) by the Human Resources and
Compensation Committee of the Board of Directors of the Parent (the “Committee”)
no less frequently than annually and shall be increased in the discretion of the
Committee after discussion with the independent members of the Parent’s Board of
Directors and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Company’s regular payroll procedures.

 

3



--------------------------------------------------------------------------------

(b) Annual Bonus. During the Employment Period, the Executive shall be paid an
annual cash performance bonus (an “Annual Bonus”) under the Company’s annual
bonus plan (as in effect from time to time for senior executives) in respect of
each fiscal year that ends during the Employment Period, to the extent earned
based on performance against performance criteria. The performance criteria for
any particular fiscal year shall be determined by the Committee, in good faith,
after consultation with the other independent members of the Parent’s Board of
Directors, no later than sixty (60) days after the commencement of such fiscal
year. The Executive’s target annual bonus opportunity shall be no less than 150%
of the Executive’s Base Salary as of the beginning of the applicable fiscal
year(the “Target Bonus”) if target levels of performance for that year are
achieved, up to a maximum of 300% of the Target Bonus. The Executive’s Annual
Bonus for any fiscal year shall be determined by the Committee after the end of
such fiscal year and shall be paid to the Executive in the year following the
year to which such Annual Bonus relates, at such time during such following year
as annual bonuses for the preceding year are paid to other senior executives of
the Company generally but, in the case of the Annual Bonus payable to the
Executive for 2014 and any subsequent fiscal year by no later than March 15
following the close of the fiscal year for which the bonus is payable.

(c) Sign-On Equity Award. The Executive and each of the Company and Parent
acknowledge and agree that (i) the Executive was granted 50,000 shares of Tronox
Incorporated restricted common stock under that corporation’s 2010 Management
Equity Incentive Plan, and (ii) pursuant to certain subsequently occurring
merger transactions in which Tronox Incorporated, the Company and the Parent
participated, and a stock split of the Parent’s Class A ordinary shares
following such merger transactions, the 50,000 shares of Tronox Incorporated’s
restricted common stock so granted have been converted into 250,000 Restricted
Shares of the Parent’s Class A ordinary shares (such Restricted Shares, the
“Sign-On Equity Award”). The Restricted Shares included in the Sign-On Equity
Award vest in full on the third anniversary of the Original Effective Date.

 

4



--------------------------------------------------------------------------------

(d) Initial Equity Award. The Executive and each of the Company and Parent
acknowledge and agree that (i) the Executive was granted 26,930 shares of Tronox
Incorporated restricted common stock under that corporation’s 2010 Management
Equity Incentive Plan, and (ii) pursuant to the merger transactions and stock
split referred to in Section 4(c) above, the 26,930 shares of Tronox
Incorporated’s restricted common stock so granted have been converted into
134,650 Restricted Shares of the Parent’s Class A ordinary shares (such
Restricted Shares, the “Initial Equity Award”). The terms and conditions for
vesting applicable to the Initial Equity Award are set forth in the terms
attached as Exhibit C hereto.

(e) Annual Equity Awards. For the 2015 fiscal year and each fiscal year
thereafter that commences during the Employment Period, the Parent shall grant
the Executive a number of restricted shares or restricted share units (or, to
the extent the Tronox Limited Management Equity Incentive Plan (the “Equity
Incentive Plan”) restricts the grant of restricted share units, another form of
equity award with an equivalent grant date fair value) under the Equity
Incentive Plan with an aggregate grant date fair value equal to not less than
$3,000,000, with such number of restricted shares or restricted share units (or
equivalent award) to be calculated based upon the volume-weighted average
closing price at which the Parent’s Class A ordinary shares were traded on the
New York Stock Exchange over the thirty (30)-day period preceding the date of
grant (the “Annual Equity Award”). For the 2015 fiscal year and for each fiscal
year thereafter that commences during the Employment Period, the Parent shall
grant the Annual Equity Award to the Executive on the date that is the earlier
of (x) the date on which the Parent makes equity

 

5



--------------------------------------------------------------------------------

grants to the Company’s other executive officers for the applicable fiscal year,
and (y) the last business day of March of such fiscal year. The terms and
conditions applicable to any Annual Equity Award shall be determined by the
Committee in accordance with the Equity Incentive Plan.

(f) Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to five (5) weeks of paid vacation per calendar year (as prorated for
partial years) in accordance with the applicable policies of the Company, which
shall be accrued and used in accordance with such policies. During the
Employment Period, the Executive shall be entitled to participate in any
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements, except to the extent such plans are
duplicative of the benefits otherwise provided to the Executive hereunder. The
Executive’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. The foregoing, however,
shall not be construed to require the Company to establish any such plans or to
prevent the modification or termination of such plans once established.

(g) Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of this Agreement, up to a maximum of $50,000
which shall be paid within thirty (30) days following the date of this
Agreement.

 

6



--------------------------------------------------------------------------------

5. Expenses. The Company shall reimburse the Executive promptly for all expenses
reasonably incurred by the Executive in the performance of his duties in
accordance with policies which may be adopted from time to time by the Company
following presentation by the Executive of an itemized account, including
reasonable substantiation, of such expenses.

6. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the affairs and business of the Company and the Company Affiliates.
The Executive agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of Confidential Information and to
protect the Company and the Company Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Executive
that would result in serious adverse consequences for the Company and the
Company Affiliates:

(a) Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not knowingly use, disclose, copy or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Executive’s duties with the Company as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 6(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information, provided that prior to any such disclosure the Executive shall
provide the Company with reasonable notice of the requirements to disclose and
an opportunity to object to such disclosure and the Executive shall cooperate
with the Company at the Company’s sole expense in filing such objection; or
(ii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section 6(a).

 

7



--------------------------------------------------------------------------------

(b) Materials. The Executive will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event promptly after termination of Executive’s employment. The Executive
agrees to identify and return to the Company any copies of any Confidential
Information after the Executive ceases to be employed by the Company. Anything
to the contrary notwithstanding, nothing in this Section 6 shall prevent the
Executive from retaining a home computer (provided all Confidential Information
has been removed), papers and other materials of a personal nature, including
diaries, calendars and Rolodexes, information relating to his compensation or
relating to reimbursement of expenses, information that may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
employment.

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Company or the Company Affiliates (or who was so employed within
six (6) months prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or the
Company Affiliates, and the Executive shall not hire, directly or indirectly,
for himself or any other person, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Executive’s responding to an unsolicited request from any former
employee of the Company for advice on employment

 

8



--------------------------------------------------------------------------------

matters; and (ii) the Executive’s responding to an unsolicited request for an
employment reference regarding any former employee of the Company from such
former employee, or from a third party, by providing a reference setting forth
his personal views about such former employee, shall not be deemed a violation
of this Section 6(c); in each case, to the extent the Executive does not
encourage the former employee to become employed by a company or business that
employs the Executive or with which the Executive is otherwise associated
(including, but not limited to, association as a sole proprietor, owner,
employer, partner, principal, investor, joint venturer, shareholder, associate,
employee, member, consultant, contractor, director or otherwise).

 

  (d) Non-Competition.

 

  (i)

During the Non-Compete Period, the Executive shall not, directly or indirectly,
(A) solicit, service, or assist any other individual, person, firm or other
entity in soliciting or servicing any Customer for the purpose of providing
and/or selling any products that are provided and/or sold by the Company or its
subsidiaries, or performing any services that are performed by the Company or
its subsidiaries, (B) interfere with or damage (or attempt to interfere with or
damage) any relationship and/or agreement between the Company or its
subsidiaries and any Customer or (C) associate (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant,
contractor, director or otherwise) with any Competitive Enterprise; provided,
however, that Executive may own, as a passive investor, securities of any such
entity

 

9



--------------------------------------------------------------------------------

  that has outstanding publicly traded securities so long as his direct holdings
in any such entity shall not in the aggregate constitute more than one percent
(1%) of the voting power of such entity. The Executive acknowledges that this
covenant has a unique, very substantial and immeasurable value to the Company,
that the Executive has sufficient assets and skills to provide a livelihood for
the Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.

 

  (ii) If the restrictions contained in Section 6(d)(i) shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 6(d)(i)
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(e) Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

 

10



--------------------------------------------------------------------------------

(f) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 6, the business interests of the Company and the Company Affiliates
will be irreparably injured, the full extent of the damages to the Company and
the Company Affiliates will be impossible to ascertain, monetary damages will
not be an adequate remedy for the Company and the Company Affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Executive expressly waives. The Executive
understands that the Company may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company’s right to enforce
any other requirements or provisions of this Agreement. The Executive agrees
that each of the Executive’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement.

7. Mutual Non-Disparagement. During the Employment Period and for the two year
period following the Date of Termination, the Executive agrees not to make
public statements or communications that disparage the Company or any of the
Company Affiliates, their businesses, services, products or their affiliates or
their current, former or future directors or executive officers (in their
capacity as such), or with respect to any current or former director or
executive officer or shareholder of the Company or any of the Company Affiliates
(in their capacity as such). During the Employment Period and for the two year
period following Date of Termination, the Company, for itself and each of the
Company Affiliates, and the Parent, for

 

11



--------------------------------------------------------------------------------

itself and each of the Parents’ subsidiaries and affiliates, agree that none of
them shall, and that each of them shall instruct its directors, executive
officers and employees to not, make public statements or communications that
disparage the Executive. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

8. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

 

  (i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

 

  (ii) By the Company. The Company may terminate the Executive’s employment:

 

  (A) Disability. For Disability; or

 

  (B) Cause. For Cause or without Cause.

 

  (iii) By the Executive. The Executive may terminate his employment for any
reason or for no reason by giving thirty (30) days advance Notice of Termination
to the Company (or in the event of a termination for Good Reason, the notice
required Section 9(d) hereof).

 

12



--------------------------------------------------------------------------------

(b) Termination. Any termination of the Executive’s employment by the Company or
the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.

(c) Effect of Termination. Upon any termination of the Executive’s employment
with the Company, and its subsidiaries, the Executive shall resign from, and
shall be considered to have simultaneously resigned from, all positions with the
Company and all of its subsidiaries.

9. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death pursuant to Section 8(a)(i), the
Employment Period shall terminate without further notice or any action required
by the Company or the Executive’s estate or other legal representative. Upon the
Executive’s death, the Company shall pay or provide to the Executive’s estate or
other legal representative (i) all Accrued Benefits, (ii) the Pro Rata Bonus,
(iii) vesting of all Equity Based Incentive Compensation, as set forth in
Section 9(j), and (iv) COBRA Coverage Benefits.

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Company shall pay or provide to the Executive (i) all
Accrued Benefits, (ii) the Pro-Rata Bonus, (iii) vesting of all Equity Based
Incentive Compensation, as set forth in Section 9(j), and (iv) COBRA Coverage
Benefits.

 

13



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause or by the Executive without Good
Reason. If, during the Employment Period, the Company terminates the Executive’s
employment for Cause pursuant to Section 8(a)(ii)(B) or the Executive terminates
his employment without Good Reason, the Company shall pay to the Executive all
Accrued Benefits.

(d) Termination by the Company without Cause or by the Executive for Good Reason
Prior to a Change in Control. If, during the Employment Period, prior to a
Change in Control, the Company terminates the Executive’s employment other than
for Cause, death or Disability or if the Executive terminates his employment for
Good Reason, the Company shall pay or provide the Executive (or the Executive’s
estate or other legal representative, if the Executive dies after such
termination but before receiving such amount) (A) all Accrued Benefits; (B) the
Pro-Rata Bonus; (C) an amount equal to the product of (x) two (2) and (y) the
sum of the Executive’s (I) Base Salary, and (II) Target Bonus, payable in equal
installments paid at the same time as normal payroll payments are made for the
twelve (12) month period following the Date of Termination, with such payments
to commence on the first payroll date following the execution (and
non-revocation) by the Executive of the release of claims described in
Section 9(f), subject to Section 9(h); (D) vesting of all Equity Based Incentive
Compensation, as set forth in Section 9(j) and (E) COBRA Coverage Benefits.

 

14



--------------------------------------------------------------------------------

(e) Termination by the Company without Cause or by the Executive for Good Reason
in Connection with a Change in Control.

 

  (i) If, during the Employment Period, upon, or within twelve (12) months
following, the date of consummation of a Change in Control, the Company
terminates the Executive’s employment other than for Cause, death or Disability
or if the Executive terminates his employment for Good Reason, (A) the Company
shall pay or provide the Executive (or the Executive’s estate, if the Executive
dies after such termination but before receiving such amount) (W) all Accrued
Benefits; (X) the Pro-Rata Bonus; (Y) an amount equal to the product of
(I) three (3) and (II) the sum of the Executive’s (i) Base Salary, and
(ii) Target Bonus, payable in equal installments paid at the same time as normal
payroll payments are made for the twelve (12) month period following the Date of
Termination, with such payments to commence on the first payroll date following
the execution (and non-revocation) by the Executive of the release of claims
described in Section 9(f), subject to Section 9(h); and (Z) vesting of all
Equity Based Incentive Compensation, as set forth in Section 9(j), and (B) COBRA
Coverage Benefits.

 

  (ii) If, during the Employment Period, (A) the Company terminates the
Executive’s employment other than for Cause, death or Disability, or (B) the
Executive terminates his employment for Good Reason, within the period that

 

  I. commences six (6) months prior to the signing of an agreement intended to
effect a Change in Control (“Change in Control Agreement”) and

 

15



--------------------------------------------------------------------------------

  II. ends upon the consummation of the Change in Control, and as a result of
such termination, the Executive becomes entitled to the payments and benefits
under Section 9(d), then, in addition to such payments and benefits, the Company
shall also pay to the Executive (or to his estate or other legal representative
if he has died after such termination but before receiving all of the payments
to be made under this Section 9(e)(ii)) an additional amount equal to the
product of (A) one and (B) the sum of the Executive’s (I) Base Salary and (II)
Target Bonus. Such additional amount shall become payable in equal installments
paid at the same time as normal payroll payments are made for the twelve
(12) month period following (y) the Date of Termination or, if later, (z) the
signing of the Change in Control Agreement.

(f) Release. As a condition of receiving any and all amounts payable and
benefits or additional rights provided pursuant to this Section 9 beyond the
Accrued Benefits, the Executive must execute and deliver to the Company and not
revoke a mutual release of claims in substantially the form attached as Exhibit
A hereto. Such release must be executed and delivered (and no longer be subject
to revocation, if applicable) within sixty (60) days following the Executive’s
Date of Termination. The Company shall deliver to the Executive the appropriate
form of mutual release of claims for the Executive to execute within five
(5) business days following the Date of Termination and shall execute the
release and return a copy of the executed release within five (5) days following
receipt of the mutual release executed by the Executive. In the event of the
Executive’s death prior to his execution and delivery of this Release,
references to the Executive in this Section 9(f) shall be references to the
Executive’s estate or other legal representative.

 

16



--------------------------------------------------------------------------------

(g) Liquidated Damages. The parties acknowledge and agree that the damages that
will result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to the Executive under Section 9(d) and Section 9(e) shall constitute
liquidated damages for any such termination. The Executive agrees that, except
for such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan or compensation arrangement (including equity-related awards), such
liquidated damages shall be in lieu of all other claims that the Executive may
make by reason of any such termination of his employment.

(h) Certain Payment Delays. Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Section 9(d)
or 9(e) constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 23 hereof) after taking into account all
exclusions applicable to such payment under Code Section 409A, any such payment
scheduled to occur during the first sixty (60) days following the termination of
employment shall not be paid until the first regularly scheduled pay period
following the sixtieth (60th) day following such termination and shall include
payment of any amount that was otherwise scheduled to be paid prior thereto.

(i) No Offset. In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company or the Company Affiliates may have against the Executive for
any reason.

 

17



--------------------------------------------------------------------------------

(j) Vesting of Equity Based Incentive Compensation in Certain Circumstances.

(i) Termination of Employment. If the Executive’s employment is terminated as a
result of the Executive’s death, Disability or Retirement (as defined in
Section 24(n)) or if the Company terminates the Executive’s employment other
than for Cause or the Executive terminates his employment for Good Reason, then

 

  (A) all of the Executive’s Equity Based Incentive Compensation including,
without limitation, any Restricted Share, RSU or Share Option that is subject to
time-based vesting criteria, to the extent not already vested, shall vest in
full as of the Executive’s Date of Termination;

 

  (B) any Non-Qualified Share Option (as defined in the Equity Incentive Plan)
that so vests, or which had become vested prior to, and to the extent it is
still exercisable as of the Date of Termination, shall be exercisable by the
Executive (or, in the case of his death, by the legal representative of the
Executive’s estate) at any time within the one year period from the Date of
Termination, but in no event beyond the expiration of the stated term of the
Option; provided, however, if the Executive dies within such exercise period,
the Option may thereafter be exercised by the legal representative of the
Executive’s estate for a period of one year from the date of such death but in
no event beyond the expiration of the stated term of the Option; and

 

18



--------------------------------------------------------------------------------

  (C) each of the Executive’s Equity Based Incentive Compensation Awards that
are subject to performance-based vesting criteria, to the extent not already
vested shall vest as follows: (I) if the Executive’s employment is terminated as
a result of the Executive’s death, Disability or Retirement, each such Award
shall vest in full as of the Date of Termination as if all applicable vesting
criteria had been met at target levels and (II) if the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, a pro-rata portion of each such Award shall vest as of the Date
of Termination as if all applicable vesting criteria had been met at target
levels with the exception of the performance-based portion (70%) of the Initial
Equity Award, the vesting of which shall be based on actual achievement of
performance targets at the end of the 3-year performance period. This pro-rata
portion shall be determined by multiplying the total number of shares granted
under the Award that are subject to performance-based vesting criteria by a
fraction, the numerator of which is the number of days that have elapsed
beginning on the grant date of the Award and ending on the Date of Termination
and the denominator of which is the number of days in the original performance
period of the Award. Anything herein to the contrary notwithstanding, the
Committee may, in its sole discretion, vest a portion of the shares subject to
such Award that is greater than the pro-rata portion.

 

19



--------------------------------------------------------------------------------

(ii) Change in Control. In the event a Change in Control occurs during the
Employment Period or thereafter during any period in which the Executive is
protected under Section 9(e)(ii), any Equity Based Incentive Compensation not
previously vested shall immediately become vested upon such Change in Control.
The vesting of performance-based awards as described in the preceding sentence
shall occur as if all applicable performance vesting criteria had been met at
target levels. If a termination of employment occurs that is covered under
Section 9(d), the vesting of any portion of any Equity Based Incentive
Compensation that is not vested prior to, or as a result of, such termination
shall be suspended until the expiration of the period, following such
termination, that is described in the first sentence of this Section 9(j)(ii)
(such period, the “Suspension Period”). If no Change in Control has been
consummated on or before the date on which the Suspension Period expires, the
unvested portion of any Equity Based Incentive Compensation described in the
preceding sentence shall be forfeited as of such expiration date. If the
Suspension Period ends upon the consummation of a Change in Control, the
unvested portion of any Equity Based Incentive Compensation described in the
second preceding sentence shall become vested as provided in the first two
sentences of this Section 9(j)(ii).

For purposes of this Agreement, “Equity Based Incentive Compensation” shall mean
any Annual Equity Award and all other awards of restricted shares, restricted
share units, share options and other equity-based incentive compensation granted
to the Executive under the

 

20



--------------------------------------------------------------------------------

Tronox Incorporated 2010 Management Equity Incentive Plan, the Equity Incentive
Plan or any successor plan or plans. The vesting of Equity Based Incentive
Compensation set forth in this Section 9(j) shall apply to all Equity Based
Incentive Compensation awards granted to the Executive on or after the Original
Effective Date, and the terms of the Award Agreements entered into between the
Parent and the Executive evidencing the awards so granted shall be consistent
with the provisions of this Section 9(j). In the event the Executive in the
future receives any award of non-equity based incentive compensation, such award
shall be subject to vesting on termination of Employment on the same basis as
would apply if such award were Equity Based Incentive Compensation subject to
this Section 9(j). Any cash-based or equity based incentive compensation award
other than any share option award that becomes vested pursuant to this
Section 9(j) shall be paid or settled as soon as administratively practicable
after, but in any event by no later than thirty (30) days following, (A) the
Date of Termination or (B), in the case of the Initial Equity Award,
September 30, 2014 or, if earlier, the Date of Termination, subject, however, in
any case where payment is otherwise to be made upon termination, to delay
pursuant to Section 9(h) above if and to the extent that the payment or
settlement of any such award upon the Executive’s termination constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A after
taking into account all exclusions applicable to such payment under Code
Section 409A. If there is a conflict between the terms of any agreement, plan or
other document and the terms of this Agreement, the terms of this Agreement
shall control.

 

21



--------------------------------------------------------------------------------

(k) Satisfaction of Obligations. Anything herein to the contrary
notwithstanding, upon satisfaction of their respective applicable obligations as
set forth in this Section 9, the Company, and the Parent, shall have no further
obligations to the Executive under this Agreement, except as set forth in
Section 13. Notwithstanding the foregoing, nothing in this Agreement shall
reduce, or deprive the Executive of , his entitlements under applicable
compensation and benefit plans agreements or other arrangements of the Company.
In the event of the Executive’s death after his termination of employment but
prior to his receiving, in full, the payments or other benefits to which he is
entitled hereunder, his estate or other legal representative shall succeed to
such entitlements.

(l) Excess Parachute Payment Provisions. Notwithstanding any other provision of
this Agreement, any other agreement between Executive and the Company or the
Parent or any of their affiliates, or any plan maintained by the Company or the
Parent or any of their affiliates pursuant to which the Executive is entitled to
any compensation or benefits, in the event that the Parent undergoes a “280G
Change in Control” (as defined in Paragraph 5(a) of Exhibit B hereto) the
provisions set forth in Exhibit B shall apply.

10. Indemnification.

 

  (a)

During the Employment Period and thereafter, the Company agrees to indemnify and
hold the Executive and the Executive’s heirs and representatives harmless, to
the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or proceeding (whether civil, criminal,
administrative or investigative), against the Executive that arises out of or
relates to

 

22



--------------------------------------------------------------------------------

  the Executive’s service as an officer, director or employee, as the case may
be, of the Company, or the Executive’s service in any such capacity or similar
capacity with a Company Affiliate or other entity at the request of the Company,
both prior to and after the Effective Date, and to promptly advance to the
Executive or the Executive’s heirs or representatives such expenses upon written
request with appropriate documentation of such expenses upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Company. During the Employment Period and thereafter, the
Company also shall provide the Executive with coverage under its current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Company prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification. The Company shall be entitled
to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in

 

23



--------------------------------------------------------------------------------

  good faith determines that there is an actual or potential conflict of
interest between the Company and the Executive in connection with the defense of
a proceeding, the Executive shall so notify the Company and shall be entitled to
separate representation at the Company’s expense by counsel selected by the
Executive (provided that the Company may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Company’s counsel and
minimize the expense of such separate representation to the extent consistent
with the Executive’s separate defense.

 

  (b)

During the Employment Period and thereafter, the Parent agrees to indemnify and
hold the Executive and the Executive’s heirs and representatives harmless, to
the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or proceeding (whether civil, criminal,
administrative or investigative), against the Executive that arises out of or
relates to the Executive’s service as an officer, director or employee of the
Parent or, as the case may be, of the Company or the Executive’s service in any
such capacity or similar capacity with any Affiliate, including any other

 

24



--------------------------------------------------------------------------------

  subsidiary of the Parent or any other entity at the request of the Parent, or
the Company, both prior to and after the Effective date. The Parent’s
indemnification of the Executive under this Section 10(b) shall be provided
under the same terms as applicable to the indemnification of the Executive
provided by the Company under Section 10(a) above except that the circumstances
and terms shall include the Parent and any subsidiary or Affiliate of the Parent
on the same basis as if Section 10(a) applied directly to the Parent. For the
sake of clarity, each reference to the “Company” in Section 10(a) shall be
deemed to refer to the “Parent” for purposes of the Parent’s indemnification of
the Executive under this Section 10(b).

 

  (c) This Section 10 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.

11. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Company:

Tronox LLC

Suite 1100

263 Tresser Blvd

Stamford, CT 06901

Attention: General Counsel

 

25



--------------------------------------------------------------------------------

  (ii) If to the Executive:

Address last shown on the Company’s records.

 

  (iii) If to the Parent:

Tronox Limited

Suite 1100

263 Tresser Blvd

Stamford, CT 06901

Attention: General Counsel

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

12. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 6, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

13. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 18, 19,
20, 22, and 23 hereof and this Section 13 (including the provisions of any
Exhibit referred to in any such Sections) shall survive the termination of
employment of the Executive. In addition, all obligations of the Company or the
Parent to make payments or settle equity awards granted hereunder shall survive
any termination of this Agreement on the terms and conditions set forth herein.

 

26



--------------------------------------------------------------------------------

14. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, or the trustees of any trusts established under the
Executive’s will or by the executive during his lifetime, as the case may be,
shall have the right to receive any amount owing and unpaid to the Executive
hereunder and (ii) the rights and obligations of the Company and the Parent
hereunder shall be assignable and delegable in connection with any subsequent
merger, consolidation, sale of all or substantially all of the assets or equity
interests of the Company or the Parent, or similar transaction involving the
Company or the Parent or a successor to either of them. Unless provided by
applicable law, the Parent and the Company shall require any successor to the
Parent or the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Parent and the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets and “Parent” shall mean the Parent and any successor to its
business and/or assets, each of which assumes and agrees to perform the duties
and obligations of the Company and the Parent (as applicable) under this
Agreement by operation of law or otherwise, including, without limitation, any
assumption or assignment agreed upon in connection with the transactions
contemplated by the Transaction Agreement by and among Tronox Incorporated,
Tronox Limited, Concordia Acquisition Corporation, Exxaro Resources Limited,
Exxaro Holdings Sands (Proprietary) Limited and Exxaro International BV, dated
as of September 25, 2011, as amended from time to time.

 

27



--------------------------------------------------------------------------------

15. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

16. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by any of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.

17. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

18. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

 

28



--------------------------------------------------------------------------------

19. Dispute Resolution.

(a) Arbitration. In the event of any dispute between the parties, including but
not limited to any claims arising from or related to this Agreement or the
termination of this Agreement, any claims related to Executive’s employment or
the termination of the Executive’s employment, or any claims arising under the
state and federal laws governing employment (including without limitation
discrimination claims), such dispute will be determined, upon the written
request of either party, by binding arbitration under the auspices of and
pursuant to the Employment Dispute Resolution Rules of the American Arbitration
Association. Such arbitration shall be conducted in Stamford, Connecticut before
a single arbitrator. The arbitrator will have no power to add to, subtract from,
or modify any of the terms of this Agreement except that a provision otherwise
invalid, illegal or unenforceable shall be modified or subtracted from to the
least extent necessary to make it valid, legal and enforceable. The decision of
the arbitrator shall be final and may be enforced by any court of competent
jurisdiction, and both parties hereto consent to the personal jurisdiction of
the state and federal courts of Connecticut for such purposes. Notwithstanding
the foregoing, the Company shall be entitled to seek injunctive relief against
the Executive in the state and federal courts of Connecticut for any breach or
threatened breach of any provisions of this Agreement. The Company shall pay all
legal costs, its own and the Executive’s, including attorneys’ fees and other
costs related to the arbitration, except to the extent the Executive’s own legal
costs relate to issues on which the Executive loses in the arbitration and the
arbitrator determines the portion of the Executive’s legal costs that are
allocable to such issues. There shall be no exception unless the arbitrator
furnishes the Executive his written decision as to such allocation of the
Executive’s own legal costs within ten (10) business days following his decision
in the arbitration.

 

29



--------------------------------------------------------------------------------

(b) Court Proceeding. Each of the parties agrees that any dispute between the
parties in respect of which resolution by a court of any issue is required
either (i) in accordance with the provisions of Section 19(a) or (ii) for the
purpose of the recognition and enforcement of any judgment by the arbitrator,
shall be resolved only in the courts of the State of Delaware or the United
States District Court for the District of Delaware and the appellate courts
having jurisdiction of appeals in such courts. In that context, and without
limiting the generality of the foregoing, each of the parties hereto irrevocably
and unconditionally (A) submits in any proceeding permitting a Court
determination in accordance with the provisions of Section 19(a) (a
“Proceeding”) to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (B) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Executive or the
Company or the Parent may now or thereafter have to the venue or jurisdiction of
any such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (C) waives all
right to trial by jury in any Proceeding, (D) agrees that service of process in
any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the Executive’s or the Company’s or the
Parent’s address as provided in Section 11 hereof, and (E) agrees that nothing
in this Agreement shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.

 

30



--------------------------------------------------------------------------------

20. Entire Agreement. This Agreement, together with the Prior Agreement as
modified herein, and all other agreements and plans referred to herein including
agreements evidencing or amending awards granted under such plans, to the extent
not inconsistent with any term set forth therein, constitute the entire
understanding of the Company and the Parent, on the one hand, and the Executive,
on the other hand, with respect to the subject matter hereof and supersedes all
other prior understandings, written or oral, concerning such subject matter.

21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

22. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

23. Section 409A.

 

  (a)

The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Specifically, if any provision of this Agreement is
ambiguous, such that one interpretation of the provision would comply with Code
Section 409A and another interpretation would result in a failure to comply with
any applicable requirement

 

31



--------------------------------------------------------------------------------

  under Code Section 409A, the parties intend that the interpretation that
complies with Code Section 409A shall be the one that governs. To the extent
permitted under Code Section 409A, this Agreement, and the terms of any Plan (as
defined in Section 23(f) below) to the extent they relate to the Executive’s
entitlements thereunder, shall be modified, either as reasonably requested by
the Executive, or as the Company may propose (or with respect to any Plan
maintained by it, as the Parent may propose) with the Executive’s consent, to
the extent necessary to comply with all applicable requirements of, and to avoid
the imposition of any additional tax, interest or penalties under, Code
Section 409A in connection with the payments and benefits to be paid or provided
to the Executive hereunder or under such Plan. To the extent that any provision
hereof , or of any Plan, is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

32



--------------------------------------------------------------------------------

  (b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
(after taking into account all exclusions applicable to such payment or benefit
under Code Section 409A) and that is payable or to be provided to the Executive
on account of his “separation from service,” such payment or benefit shall be
made or provided at the date which is the earliest to occur of (i) the
expiration of the six (6)-month period measured from the date of the Executive’s
“separation from service, (ii) the date of the Executive’s death, or (iii) such
earlier date as may be permitted under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 23(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

33



--------------------------------------------------------------------------------

  (c) To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under this Agreement
(including, without limitation, under Exhibit B hereto) constitute “nonqualified
deferred compensation” for purposes of Code Section 409A (after taking into
account all exclusions applicable to such reimbursements or benefits under Code
Section 409A): (i) reimbursement of any such expense shall be made as soon as
practicable after such expense has been incurred, but any event no later than
December 31 of the year following the year in which the Executive incurs such
expense; (ii) the amount of such expenses eligible for reimbursement, or in-kind
benefits to be provided, in any calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year; and (iii) the Executive’s right to receive such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

 

  (d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

34



--------------------------------------------------------------------------------

  (e) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

  (f) For purposes of the foregoing, the term “Plan” shall mean any plan,
program, agreement (other than this Agreement) or other arrangement maintained
by the Company, the Parent or any other Company Affiliate that is a
“nonqualified deferred compensation plan” within the meaning of Code section
409A and under which any payments or benefits are to be made or provided to the
Executive, to the extent they constitute a deferral of compensation subject to
the requirements of Code Section 409A after taking into account all exclusions
applicable to such payments or benefits under Code Section 409A.

24. Definitions.

(a) “Accrued Benefits” means (i) any unpaid Base Salary, (ii) any earned but
unpaid Annual Bonus or Annual Equity Award, and any other earned and vested but
unpaid cash-based or equity-based incentive compensation award, together with
any dividends or Dividend Equivalent Payments (as defined in the Equity
Incentive Plan) payable but not yet paid with

 

35



--------------------------------------------------------------------------------

respect to any such award that is a Share Award (as defined in the Equity
Incentive Plan) ; (iii) any accrued and unpaid vacation and/or sick days;
(iv) any amounts or benefits owing to the Executive or to the Executive’s
beneficiaries under the then applicable benefit plans of the Company (excluding
any severance plan, program, agreement or arrangement); and (v) any amounts
owing to the Executive for reimbursement of expenses properly incurred by the
Executive prior to the Date of Termination and which are reimbursable in
accordance with Section 5. Amounts payable under (A) clauses (i), (ii) and
(iii) shall be paid promptly after the Date of Termination but in any event by
no later than thirty (30) days after such date; (B) clause (iv) shall be paid in
accordance with the terms and conditions of the applicable plan, program or
arrangement; and (C) clause (v) shall be paid in accordance with the terms of
the applicable expense policy but in any event by no later than the time for
payment of the reimbursement required pursuant to Section 23(c)(i) above.

(b) “Cause” means (i) the Executive’s conviction of, or plea of nolo contendere
to, a felony; (ii) the Executive’s continued failure to substantially perform
the Executive’s material duties hereunder (other than due to a mental or
physical impairment) after receipt of written notice from the Company that
specifically identifies the manner in which the Executive has substantially
failed to perform the Executive’s material duties and specifies the manner in
which the Executive may substantially perform his material duties in the future;
(iii) an act of fraud or gross or willful material misconduct by the Executive;
or (iv) the Executive’s material breach of Section 6. Anything herein to the
contrary notwithstanding, the Executive shall not be terminated for “Cause”
hereunder unless (A) written notice stating the basis for the termination is
provided to the Executive and (B) as to clauses (ii) or (iv) of this paragraph,
he is given fifteen (15) days to cure the neglect or conduct that is the basis
of such claim, to the extent curable, and fails to cure such neglect or conduct
prior to the expiration of such cure period.

 

36



--------------------------------------------------------------------------------

(c) “Change in Control” means a Change in Control as that term is defined in the
Equity Incentive Plan.

(d) “COBRA Coverage Benefits” shall mean continued coverage for the Executive
and his dependents under the Company’s group health care benefit plans for a
period of eighteen (18) months following his Date of Termination, with the
Executive (or in the event of the Executive’s death , his dependents) paying the
same portion of the total cost of such coverage that the Company’s active
employees are required to pay for such coverage, and the Company paying for that
portion of such total cost as exceeds the portion paid for by the Executive. The
COBRA Coverage Benefits shall be provided to the Executive or his dependents
subject to (A) the Executive’s (or in the event of the Executive’s death, his
dependent’s) making a timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and remaining eligible for COBRA coverage during such period, and (B) the
Executive’s (or in the event of the Executive’s death, his dependent’s)
continued payment of the portion of the total cost of such coverage required to
be paid by the Executive as provided in the preceding sentence. The COBRA
Coverage Benefits shall immediately cease to be provided hereunder on the date
on which the Executive commences to receive equivalent health care benefit
coverage under health care plans of any subsequent employer of the Executive. If
and to the extent necessary in order for the Executive to avoid being subject to
tax under section 105(h) of the Internal Revenue Code on any payment or
reimbursement of any health care expenses made to him or for his benefit
pursuant to Section 9 the Company shall impute as taxable income to the
Executive an amount equal to the excess of (i) the full actuarial cost of the
health care benefit coverages provided to him and his dependents under Section 9
over (ii) the portion of such total cost paid for by the Executive or his
dependents for each period during which such coverages are provided.

 

37



--------------------------------------------------------------------------------

(e) “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.

(f) “Competitive Enterprise” means (i) a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in
competition with the Company or its subsidiaries during the time the Executive
was employed by the Company or its subsidiaries, and does business (the
“Company’s Business”) (a) in the United States of America, (b) any other country
where the Company or its subsidiaries operates facilities or sells products, but
only if the Executive had operational, financial reporting, marketing or other
responsibility or oversight for the facility or business in the respective
country. Notwithstanding the foregoing, in the event a business enterprise has
one or more lines of business that do not involve the Company’s Business, the
Executive shall be permitted to associate with such business enterprise if, and
only if, the Executive does not participate in, or have supervisory authority
with respect to, any line of business involving the Company’s Business.

(g) “Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or

 

38



--------------------------------------------------------------------------------

the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to his employment by
the Company, shall not be considered Confidential Information.

(h) “Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or its subsidiaries provided services or sold any products to
within a twelve (12)-month period on, before or after the Executive’s Date of
Termination.

(i) “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Employment Period
by the Company pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination; or (v) if
the Executive’s employment is terminated upon the expiration of the Employment
Period pursuant to Section 1, the last day of the Employment Period.

(j) “Disability” means the inability of the Executive to perform the Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity, which is expected to exceed one hundred eighty (180) days (including
weekends and holidays) in any three hundred sixty-five (365)-day period, as
determined by the Executive’s treating physician in his or her reasonable
discretion.

 

39



--------------------------------------------------------------------------------

(k) “Good Reason” means (i) any material diminution in the Executive’s titles,
duties or authorities; (ii) a material reduction in the Executive’s Base Salary
or Target Bonus opportunity or the failure of the Company or the Parent to
provide any Annual Equity Award required to be granted to him under Section 4(c)
hereof; (iii) a material adverse change in the Executive’s reporting
responsibilities to the Board; (iv) the assignment of duties substantially
inconsistent with the Executive’s status as the Chief Executive Officer of the
Company and of the Parent; (v) any other material breach of this Agreement; or
(vi) the failure of the Company or the Parent to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the assets of the Company, or the Parent, after a merger,
consolidation, sale or similar transaction in which its obligations under this
Agreement are not assumed by operation of law. In order to invoke a termination
for Good Reason, (A) the Executive must provide written notice to the Company or
the Parent within ninety (90) days after the occurrence of any event of “Good
Reason,” (B) the Company must fail to cure such event within thirty (30) days
after such notice has been given to it, and (C) the Executive must terminate
employment within thirty (30) days following the expiration of the Company’s
cure period under clause (B).

(l) “Non-Compete Period” means the period commencing on the Original Effective
Date and ending twelve (12) months after the Executive’s Date of Termination.

 

40



--------------------------------------------------------------------------------

(m) “Pro-Rata Bonus” shall mean a pro-rata portion of the Executive’s Annual
Bonus for the fiscal year in which the Executive’s termination occurs based on
the Target Bonus for such year (such pro-ration to be determined by multiplying
the amount of such bonus which would be payable to the Executive if he had
remained in employment with the Company for the full fiscal year by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that the Executive was employed by the Company, and the denominator
of which is 365), which shall be payable by the Company to the Executive (or in
the event of his death, to his estate or legal representatives) as soon as
administratively practicable after, but in no event later than, thirty (30) days
following, the Date of Termination.

(n) “Retirement” shall mean a termination, other than a termination for Cause,
at or after age 65 or such earlier date after age 50 as may be approved by the
Committee (as that term is defined in the Equity Incentive Plan), in its
discretion, with regard to the Executive.

[Remainder of Page Intentionally Left Blank]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf, as of the Effective Date.

 

TRONOX LLC By:  

/s/ Katherine C. Harper

Name:   Katherine C. Harper Title:   Vice President and Chief Financial Officer
TRONOX LIMITED By:  

/s/ Richard L. Muglia

Name:   Richard L. Muglia Title:   Senior Vice President and General Counsel
EXECUTIVE

/s/ Thomas J. Casey

Thomas J. Casey

 

Guarantee

The undersigned guarantees performance

by Tronox LLC of Tronox LLC’s obligations

under this Agreement.

TRONOX LIMITED By:  

/s/ Richard L. Muglia

Name:   Richard L. Muglia Title:   Senior Vice President and General Counsel

Employment Agreement Signature Page

 

42



--------------------------------------------------------------------------------

EXHIBIT A

Mutual Release

For good and valuable consideration, including the rights and obligations
contained in the Amended and Restated Employment Agreement dated as of August
    , 2014 between and among Thomas J. Casey (the “Executive”), Tronox LLC and
Tronox Limited (the “Employment Agreement”), the Executive, Tronox LLC and
Tronox Limited (together with Tronox LLC’s and Tronox Limited’s subsidiaries,
the “Company”) agree as follows:

1. The Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns (together with the
Executive, the “Executive Releasees”), does hereby irrevocably and
unconditionally release, waive and forever discharge the Company and its
affiliates and the Company’s past and present parents, subsidiaries, affiliated
corporations, partnerships, joint ventures, and their successors and assigns
(together with the Company, “Company Affiliates”) and all of the Company’s past
and present shareholders, directors, officers, employees, agents and their
successors and assigns (but as to any such person only in connection with, or in
relationship to, his or its capacity as a shareholder, director, officer,
employee or agent of the Company and not in connection with or in relationship
to his or its personal capacity unrelated to the Company) ( together with the
Company Affiliates, collectively, the “Company Releasees”), from any and all
actions, claims, demands, obligations, liabilities, attorneys’ fees and causes
of action of any kind or description whatsoever, in law, equity or otherwise,
whether known or unknown, whether past or present, arising from the Executive’s
employment, or termination of employment, with the Company, that the Executive
had or may have had or now has against any Company Releasees as of the Release
Date (the “Claims”), including, but not limited to, any action, claim, demand,
obligation, liability or cause

 

A-1



--------------------------------------------------------------------------------

of action arising under any Federal, state, or local law (including, but not
limited to, Title VII or the Civil Rights Act of 1964, the Civil Rights Acts of
1866, 1871, 1964 and 1991, the Equal Pay Act, the Americans with Disabilities
Act of 1990, the National Labor Relations Act, the Fair Labor Standards Act of
1938, the Workers Adjustment and Refraining Notification Act, the Employee
Retirement Income Security Act of 1974, as amended (other than any claim for
vested benefits), the Family and Medical Leave Act of 1993, the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers’ Benefit
Protection Act of 1990, the Consolidated Omnibus Budget Reconciliation Act of
1985, tort, contract or any alleged violation of any other legal obligation;
provided, however, the Executive does not release any of the following Claims:

a. any Claim to payments, benefits or other entitlements, including without
limitation under any Company Affiliate compensation or benefit plan, program or
other arrangement including without limitation any incentive or deferred
compensation plan, any pension plan or benefits under any medical, dental,
vision, life insurance or disability insurance plan;

b. any Claim to workers’ compensation or unemployment insurance benefits;

c. any Claim arising from a breach of the Employment Agreement, including any
right to enforce the Employment Agreement;

d. any Claim for indemnification in accordance with applicable laws, the
applicable constituent documents (including bylaws and certificates of
incorporation) of any Company Affiliate, and any applicable insurance policy
with respect to any liability the Executive incurs or has incurred as a
director, officer or employee of any Company Affiliate;

 

A-2



--------------------------------------------------------------------------------

e. any Claim the Executive may have to obtain contribution as permitted by law
in the event of entry of judgment against the Executive as a result of any act
or failure to act for which the Executive and any Company Affiliate are jointly
liable;

f. any Claim that by law may not be released by private agreement without
judicial or governmental review and approval; or

g. any Claim that arises after the Release Date (as defined in Section 3.c.
below).

2. The Company, on behalf of itself and all other Company Releasees, does hereby
irrevocably and unconditionally release, waive and forever discharge, the
Executive or any other Executive Releasee from any and all actions, claims,
demands, obligations, liabilities, attorneys’ fees and causes of action of any
kind or description whatsoever, in law, equity or otherwise, whether known or
unknown, whether past or present, arising from the Executive’s employment, or
termination of employment, with the Company, that the Company or any other
Company Releasee had, may have or could assert against the Executive or any
other Executive Releasee, as of the Release Date (the “Company Claims”). These
released Company Claims include, but are not limited to, all claims under
Federal, state or local law, tort, contract or any other legal obligation;
provided, however, the Company does not release any of the following claims:

a. any Company Claim arising from a breach of the Employment Agreement including
any right to enforce the Employment Agreement;

b. any Company Claim that by law may not be released; or

c. any Company Claim that arises after the Release Date.

d. The Executive’s failure to sign the Release in accordance with Section 3.c.
below shall render this Release null and void.

 

A-3



--------------------------------------------------------------------------------

3. In connection with the signing of this Release:

a. the Executive has had no less than 21 days in which to consider this Release
and has been advised to consult an attorney about this Release;

b. the Executive represents that he has read this Release carefully; has had the
opportunity to consult with an attorney of the Executive’s own choosing about
the Release; understands fully what this Release means; and, is entering into it
knowingly, voluntarily, and without coercion;

c. the Executive may not sign and return this Release to the Company earlier
than the date of termination of his employment pursuant to the Employment
Agreement and must sign and return it no later than 21 days thereafter (such
period of time being the “Release Consideration Period”). The date on which the
Executive signs and returns this Release is the “Release Date.” The Executive
will have an additional 7 days after the Release Date in which to revoke his
acceptance (such period of time the “Release Revocation Period”). The Company
shall have 30 days after the Release Revocation Period expires without
revocation of the Release by the Executive in which to sign and deliver to the
Executive the Release and if it fails to do so the Release shall be null and
void in its entirety ab initio provided in such circumstances the Executive
shall nonetheless be entitled to the payments and benefits set forth in
Section 9 of the Employment Agreement on the same basis as if the Release had
not been so nullified and voided.

 

A-4



--------------------------------------------------------------------------------

4. The Executive represents that as of the date he has executed this Release he
has not assigned to any other party, and agrees not to assign, any Claim
released by the Executive herein. In addition, the Executive promises never to
file a lawsuit or an arbitration claim against the Company or any other Company
Releasee asserting any claim released by any Executive Releasee herein and, to
the extent that the Executive has commenced such a proceeding prior to the
execution of this Release by the Executive, the Executive agrees to withdraw
such proceeding with prejudice on or before the date on which the Executive
executes this Release.

5. The Company represents that as of the date it has executed this Release it
has not assigned to any other party, and agrees not to assign, any Company Claim
released by the Company herein. In addition, the Company promises never to file
a lawsuit or an arbitration claim against the Executive or any other Executive
Releasee asserting any Company Claim released by any Company Releasee herein
and, to the extent that the Company has commenced such a proceeding prior to the
execution of this Release by the Company, the Company agrees to withdraw such
proceeding with prejudice on or before the date on which the Company executes
this Release.

6. Whenever possible, each provision of this Release shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein. This Release constitutes the complete and entire
agreement and understanding among the parties, and supersedes any and all prior
or contemporaneous agreements, commitments, understandings or arrangements,
whether written or oral, between or among any of the parties, in each case
concerning the subject matter hereof.

 

A-5



--------------------------------------------------------------------------------

7. This Release may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

8. This Release shall be governed by and construed and interpreted in accordance
with the laws of the State of Delaware without reference to principles of
conflicts of law.

[remainder of page intentionally blank]

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Release
each as of the date indicated below.

AGREED AND EXECUTED:

 

      THOMAS J. CASEY      

 

Dated:                 , 20                 TRONOX LLC Dated:                 ,
20          

 

      Name:       Title:       TRONOX LIMITED      

 

Dated:                 , 20           Name:       Title:

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

Excess Parachute Payment Provisions

This Exhibit B sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 9(m) of the Amended and Restated
Employment Agreement to which it is attached (the “Agreement”) in the event that
the Parent undergoes a 280G Change in Control (as defined in Paragraph 5(a)
below). Capitalized terms used without definition in this Exhibit B shall have
the meanings set forth in the Agreement.

1. Except as otherwise provided in Paragraph 2 below, if it is determined in
accordance with Paragraph 4 below that any portion of the Payments (as defined
in Paragraph 5(b) below) that otherwise would be paid or provided to the
Executive or for his benefit in connection with the 280G Change in Control would
be subject to the excise tax imposed under section 4999 of the Code (“Excise
Tax”), then such Payments shall be reduced by the smallest amount necessary in
order for no portion of the Executive’s total Payments to be subject to the
Excise Tax.

2. No reduction in any of the Executive’s Payments shall be made pursuant to
Paragraph 1 above if the After Tax Amount of the Payments payable to him without
such reduction would exceed the After Tax Amount of the reduced Payments payable
to him in accordance with Paragraph 1 above. For purposes of the foregoing,
(i) the “After Tax Amount” of the Executive’s Payments, as computed with, and as
computed without, the reduction provided for under Paragraph 1, shall mean the
amount of the Payments, as so computed, that the Executive would retain after
payment of all taxes (including without limitation any federal, state or local
income taxes, the Excise Tax or any other excise taxes, any employment, social
security

 

B-1



--------------------------------------------------------------------------------

or Medicare taxes, and any other taxes) imposed with respect to such Payments in
the year or years in which payable; and (ii) the amount of such taxes shall be
computed at the rates in effect under the applicable tax laws in the year in
which the 280G Change in Control occurs, or if then ascertainable, the rates in
effect in any later year in which any Payment is expected to be paid following
the 280G Change in Control, and in the case of any income taxes, by using the
maximum combined federal, state and (if applicable) local income tax rates then
in effect under such laws.

3. Any reduction in the Executive’s Payments required to be made pursuant to
Paragraph 1 above (the “Required Reduction”) shall be made as follows: first,
any outstanding performance-based cash or equity incentive awards the
performance periods for which had not ended, and the performance goals for which
had not been attained, prior to the occurrence of the 280G Change in Control, to
the extent such awards are treated as Payments as defined in Paragraph 5(b)
below, shall be reduced, by cancellation of the acceleration of the vesting and
time of payment of such awards; second, any severance payments or benefits, or
any other Payments the full amounts of which are treated as contingent on the
280G Change in Control pursuant to paragraph (a) of Treas. Reg. §1.280G-l, Q/A
24 shall be reduced; and third, any cash or equity awards, or nonqualified
deferred compensation amounts, that vest solely based on the Executive’s
continued service with the Company, and that pursuant to paragraph (c) of Treas.
Reg. § 1.280G-l, Q/A 24 are treated as contingent on the 280G Change in Control
because they become vested as a result of the 280G Change in Control, shall be
reduced, by canceling the acceleration of their vesting. In each case, the
amounts described in clauses first, second and third of the preceding sentence,
(x) shall be reduced only to the extent of the portion thereof, if any, that is
treated as contingent on the 280G Change in Control under the regulations issued
under Code section 280G, (y) shall be reduced in the inverse order of their
originally scheduled dates of payments or vesting, as applicable, and (z) shall
be so reduced only to the extent necessary to achieve the Required Reduction.

 

B-2



--------------------------------------------------------------------------------

4. A determination as to whether any reduction in the Executive’s Payments is
required pursuant to Paragraph 1 above, and if so, as to which Payments are to
be reduced and the amount of the reduction to be made to any such Payments,
shall be made by no later than 30 days prior to the closing of the transaction
or the occurrence of the event that constitutes the 280G Change in Control, or
as soon thereafter as administratively practicable. Such determinations, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an independent auditor (the “Auditor”), all of whose fees and expenses shall be
borne and directly paid solely by the Company or the Parent. In making such
determinations and assumptions, the Auditor shall take into account whether, and
to what extent (if any), such Payments or portions thereof may properly be
treated as “reasonable compensation for personal services rendered” by the
Executive before, or after, the 280G Change in Control, within the meaning of
Code section 280G(b)(4) and the regulations issued thereunder. The Auditor shall
be a nationally recognized public accounting firm which has not, during the two
years preceding the date of its selection, acted in any way on behalf of the
Company, the Parent or any of their Company Affiliates. The Auditor shall be
jointly selected by the Company or the Parent by the Executive. If the Company
or the Parent and the Executive cannot agree on the firm to serve as Auditor,
then the Company or the Parent and the Executive shall each select one
accounting firm and those two firms shall jointly select the accounting firm to
serve as the Auditor. The Auditor shall provide a written report of its
determinations hereunder, including detailed supporting calculations, both to
the Executive and to the Company and the Parent. The determinations made by
Auditor hereunder shall be binding upon the Executive and the Company and the
Parent.

 

B-3



--------------------------------------------------------------------------------

5. For purposes of this Exhibit B, the following terms shall have the following
respective meanings:

(a) “280G Change in Control” shall mean a change in the ownership or effective
control of the Parent or in the ownership of a substantial portion of the assets
of the Parent, as determined in accordance with section 280G(b)(2) of the Code
and the regulations issued thereunder.

(b) “Payment” shall mean any payment or benefit in the nature of compensation
that is to be paid or provided to the Executive or for his benefit in connection
with a 280G Change in Control (whether under this Agreement or otherwise,
including by the entity, or by any affiliate of the entity, whose acquisition of
the stock or assets of the Parent, the Company or any of their affiliates
constitutes the 280G Change in Control), if the Executive is a “disqualified
individual” (as defined in section 280G(c) of the Code) at the time of the 280G
Change in Control, to the extent that such payment or benefit is “contingent” on
the 280G Change in Control within the meaning of section 280G(b)(2)(A)(i) of the
Code and the regulations issued thereunder.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Initial Equity Award to vest as follows:

 

  •   Thirty percent (30%) to vest in thirds on each of the first three
(3) anniversaries of the Original Effective Date; and

 

  •   Seventy percent (70%) (the “Performance Shares”) will be subject to three
(3)-year cliff performance vesting, with fifty percent (50%) of the vesting of
the Performance Shares tied to relative shareholder return and fifty percent
(50%) of the vesting of the Performance Shares tied to return on invested
capital as follows:

 

  •   The fifty percent (50%) of the Performance Shares vesting tied to relative
shareholder return will vest in full if the Company’s Three-Year Total
Shareholder Return for the three (3)-year period beginning on October 1, 2011
and ending September 30, 2014 equals or exceeds, over the same three (3)-year
period, the 50th percentile of the annualized Three-Year Total Shareholder
Return of the Peer Group. For the avoidance of doubt, no portion of the
Performance Shares tied to relative shareholder return will vest if the
Company’s Three-Year Total Shareholder Return is less than the 50th percentile
of the annualized Three-Year Total Shareholder Return of the Peer Group. The
“Peer Group” shall be as determined by the Human Resources and Compensation
Committee of the Board from time to time.

 

C-1



--------------------------------------------------------------------------------

  •   The fifty percent (50%) of the Performance Shares vesting tied to return
on invested capital will vest in full if the Company’s Return on Invested
Capital over the three (3)-year period beginning October 1, 2011 and ending
September 30, 2014 equals or exceeds, over the same three (3)-year period, one
hundred percent (100%) of the Company’s annualized Weighted Average Cost of
Capital for that three (3)-year period. For the avoidance of doubt, no portion
of the Performance Shares tied to return on invested capital will vest if the
Company’s Return on Invested Capital over the applicable three (3)-year period
is less than one hundred percent (100%) of the Company’s annualized Weighted
Average Cost of Capital for such period.

For purposes of this Exhibit C, the foregoing calculations shall be determined
in accordance with the following formulas:

Three-Year Total Shareholder Return:

 

LOGO [g772844g38e79.jpg]

Return on Invested Capital:

 

LOGO [g772844g38f57.jpg]

 

C-2



--------------------------------------------------------------------------------

Weighted Average Cost of Capital:

 

LOGO [g772844g15d79.jpg]

Where:

E = Market Value Of Equity

D = Debt

V = E + D

TC = Corporate Tax Rate

RE = Cost Of Equity (Risk Free Rate + (ß+ Market Risk Premium))

RD = Cost Of Debt (Current YTM)

 

C-3